--------------------------------------------------------------------------------


Exhibit 10.17


Fiscal 2008 Director Compensation Guidelines


Directors’ compensation is established by the board of directors upon the
recommendation of the Governance and Nominating Committee.  In December 2007,
the Governance and Nominating Committee recommended that the annual equity award
to directors include a choice between restricted stock and restricted stock
units (a cash-equivalent interest that mirrors the stock), with both to have a
one year vesting requirement.  In March 2008, the Governance and Nominating
Committee recommended that compensation for non-employee directors remain the
same for the year following the annual meeting, including an approximate market
value for the annual equity grant of $40,000; accordingly, the number of shares
of restricted stock or restricted stock units granted for the year will be based
on a more current stock price.  As of the date of the Form 10-K with respect to
which this Exhibit is being filed (the “Form 10-K”), no determination has been
made with respect to a  2008 grant of restricted stock or restricted stock units
to non-employee directors, although this matter is expected to be considered by
the board prior to the annual meeting.   A director who is an employee does not
receive payment for service as a director.


For fiscal 2008, the following compensation guidelines are expected to apply,
with cash retainers payable quarterly in arrears:


 
•
$30,000 as an annual retainer,



 
•
Chairs of the Compensation, Executive and Governance and Nominating Committees
each received an additional $7,500 annual retainer,



 
•
Chair of the Audit Committee received an additional $12,500 annual retainer,



 
•
$1,500 fee for each board meeting attended, or each day of such meeting if such
meeting was over multiple days, and $1,000 for each committee meeting attended,
regardless of whether serving as a member of the committee, 



 
•
Reimbursement of customary expenses (such as travel expenses, meals and lodging)
for attending board, committee and shareholder meetings, and

 
 
•
Option to participate in the deferred compensation plan, with cash fees to be
invested in phantoms stock units (PSUs) that mirror our stock and are ultimately
paid in cash.


 
We also carry liability insurance and travel accident insurance that covers our
directors. We do not maintain a directors’ retirement plan or a directors’
legacy or charitable giving plan, although non-employee directors are permitted
to participate in our employee matching gift program on the same terms as
employees, thereby providing a match for charitable giving to institutions of
higher education and arts and cultural organizations aggregating up to $5,000
per year per individual. Non-employee directors do not participate in the
retirement plans available to employees, nor do they participate in the annual
or long-term equity incentive programs that have been developed for employees.


Based on the recommendation of  the Governance and Nominating Committee, for
2008 it is expected that directors will have a choice between restricted stock
units and shares of restricted stock with comparable restrictions.  The
restricted stock units that have been granted to non-employee directors are the
economic equivalent of a grant of restricted stock; however, no actual shares of
stock are issued at the time of grant or upon payment. Rather, the award
entitles the non-employee director to receive cash, at a future date, equal to
the future market value of one share of our common stock for each restricted
stock unit, subject to satisfaction of a one-year vesting requirement.  For each
grant, the board has establishes an approximate aggregate cash value for the
grant, and then determines the exact number of restricted stock units granted to
each non-employee director by dividing the aggregate value of the award by the
fair market value of the common stock on a date reviewed by the board. The units
vest in full one year after the date of grant, and the payout will be on the
date that service as director terminates or such earlier date as a non-employee
director may elect. Dividend equivalents are paid on restricted stock units at
the same rate as dividends on the Company’s common stock, and are automatically
re-invested in additional restricted stock units as of the payment date for the
dividend.


Non-employee directors are also eligible to participate in a deferred
compensation plan for non-employee directors. Under the plan, we credit each
participating director’s account with the number of “phantom units” that is
equal to the number of shares of our stock which the participant could purchase
or receive with the amount of the deferred compensation, based upon the fair
market value (calculated as the average of the high and low price) of our stock
on the last trading day of the fiscal quarter when the cash compensation was
earned. Dividend equivalents are paid on phantom stock units at the same rate as
dividends on the Company’s common stock, and are re-invested in additional
phantom stock units at the next fiscal quarter-end. When the participating
director terminates his or her service as a director, we will pay the cash value
of the deferred compensation to the director (or to the designated beneficiary
in the event of death) in annual installments over a five-year or ten-year
period, or in a lump sum, at the director’s election. The cash amount payable
will be based on the number of units of deferred compensation credited to the
participating director’s account, valued on the basis of the fair market value
at fiscal quarter-end on or following termination of the director’s service, and
calculated based on the average of the high and low price of an equivalent
number of shares of our stock on the last trading day of the fiscal quarter. The
plan also provides for earlier payment of a participating director’s account if
the board determines that the participant has a demonstrated financial hardship.



 
 

--------------------------------------------------------------------------------

 
